Citation Nr: 1007434	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not indicate 
any injury or treatment referable to the right knee.

2.  The Veteran separated from service in July 1968 and did 
not make a claim for degenerative joint disease in his right 
knee until October 2005, approximately 37 years later; no 
competent evidence causally relates a current right knee 
disorder to active service.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in October 2005 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision on the matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  A 
subsequent March 2006 letter also explained how VA 
establishes disability ratings and effective dates.  Although 
not timely, such defect was cured by readjudication of the 
claim in April 2007.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are 
silent as to any complaints of problems pertaining to his 
right knee.  Moreover, the post-service records do not 
indicate any complaints or treatment records for any problems 
with the right knee until September 2005, as shown in VA 
progress notes, approximately 35 years after service.  
Additionally, there is no persuasive evidence of continuity 
of symptoms, even considering the Veteran's statements.  For 
all of these reasons, the evidence does not indicate that the 
claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, as well as post-service VA department 
treatment records.  Moreover, his statements in support of 
his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II. Decision

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
a right knee disorder, to include degenerative joint disease.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. Pp. 
49 (1990). 

In the present case, the Veteran's in-service treatment 
records show no diagnosis of degenerative joint disease for 
his right knee, or any complaints, treatment, or injury to 
the right knee generally.  The Board notes that there is 
treatment for a football injury to the Veteran's left knee; 
however, the right knee is currently the only issue on appeal 
to the Board.  Additionally, the Veteran's separation 
examination was normal and the record is silent as to any 
complaints to the Veteran's knee.  

Following separation from active service, there is no showing 
of complaints or treatment for degenerative joint disease in 
the Veteran's right knee until 2005.  VA department patient 
treatment notes state that in September 2005 the Veteran 
reported knee pain and slight swelling in the right knee.  

Again, there is no treatment or complaints involving the 
right knee until 2005, approximately 35 years following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as pain in his right knee.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has essentially contended that his 
degenerative joint disease in his right knee has existed 
since his military service.  Again, he is competent to state 
that he has had pain in his right knee since his active duty 
service.  However, there is no objective medical evidence of 
record of degenerative joint disease in his right knee being 
caused by injury or trauma during service or immediately 
thereafter.  In this regard the Board also notes that the 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (holding that negative evidence means 
that "which tends to disprove the existence of an alleged 
fact").  

In addition, he did not raise a claim for degenerative joint 
disease in his right knee until 2005, more than three decades 
after discharge.  If he had been experiencing continuous 
symptomatology since service, it is reasonable to expect that 
he would have raised a claim much sooner.  For these reasons, 
continuity has not been established, either by the clinical 
record or by the Veteran's own statements.  

Thus, the fact that the Veteran's right knee was normal upon 
separation, and that no complaints were raised at that time, 
diminishes the persuasiveness of the Veteran's claims of a 
continuity of symptomatology between the Veteran's current 
disability and his active duty service.  Moreover, no 
competent medical evidence finds that the Veteran's current 
degenerative joint disease causally related to active 
service, as will be explained below.

The Veteran himself believes that this current degenerative 
joint disease is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, 
the question of causation here involves complex issues that 
the Veteran is not competent to address.  

Therefore, given the lack of an in-service injury or trauma, 
continuity of symptomatology, and competent medical opinion 
as to causation there is no causal nexus between the current 
disability and the Veteran's time in-service.  

The Board has also considered whether service connection for 
degenerative joint disease in his right knee is warranted on 
a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic 
disease of the nervous system, to include degenerative joint 
disease, is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of degenerative joint disease in his right 
knee to a degree of 10 percent or more within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for degenerative joint disease in his right knee.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  




ORDER

Service connection for a right knee disorder, to include 
degenerative joint disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


